DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  
Claim 1 recites the limitation "communication link between the source transmitter circuit and the to remain in an active state" in line 10.  It appears the applicant intended to include the words “sink receiver circuitry” such that the limitation would read as “communication link between the source transmitter circuit and the sink receiver circuitry to remain in an active state".
Claim 24 recites the limitation "communication link between the source transmitter circuit and the to remain in an active state" in line 6.  It appears the applicant intended to include the words “sink receiver circuitry” such that the limitation would read as “communication link between the source transmitter circuit and the sink receiver circuitry to remain in an active state". Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-15, 17-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt et al. (Pub. No.: US 2013/0021352) in view of Vadivelu et al. (Pub. No.: US 2018/0189224).
Consider claim 1, Wyatt discloses a source device (paragraph [0029], Fig. 2A, processing subsystem 112) comprising: 
source memory circuitry (paragraph [0029], Fig. 2A, graphics memory 242); 
source transmitter circuitry (paragraph [0029], Fig. 2A, GPU 240) to communicatively couple to sink receiver circuitry (paragraph [0065], Fig. 2A, TCON 210 receives video signals from GPU 240) via a high-bandwidth communication link (paragraphs [0029], [0042], Fig. 2A, communications path 280 includes an embedded Display Port (eDP) for high bandwidth data transmission) (paragraph [0030], Fig. 2A, GPU 240 is configured to generate a digital video signal and transmit the digital video signal to display device 110 via a digital video interface such as DisplayPort (DP) interface); and 
(paragraph [0030], Fig. 2A, GPU 240 is configured to generate a digital video signal) communicatively coupled to the source transmitter circuitry (paragraph [0030], Fig. 2A, GPU 240 configured to transmit the digital video signal to display device 110), the source control circuitry to: 
cause a storage of burst data in the source memory circuitry (paragraph [0030], Fig. 2A, GPU 240 stores the frame of pixel data in frame buffers 244); 
initiate ENABLING a Panel Self Refresh (PSR) mode (paragraph [0033], GPU 240 causing display device 110 to enter panel self-refresh mode): 
cause the source transmitter circuit, the sink receiver circuit, and a high-bandwidth communication link between the source transmitter circuit and the to remain in an active state (paragraph [0068], while in the self-refresh state 440, display device 110 may monitor communications path 280 to detect a request from GPU 240 to exit the panel self-refresh mode);
generate a first data transport unit (DTU) having a header portion that includes data indicative of entry to a PSR/DATA TRANSFER mode (paragraph [0055], Fig. 2D, secondary data packet 260 (inserted into digital video signal 250, paragraph [0054], Fig. 2C) may include a header and data indicating that the display device 110 should enter panel self-refresh mode) and a data portion that includes a burst data payload (paragraph [0052], Fig. 2C, packed pixel data at link symbol clock cycles 255(06) through 255(11) of digital video signals 250); and 
cause the source transmitter circuitry to communicate the first DTU to the sink receiver circuitry (paragraph [0030], Figs. 2A, 2C, GPU 240 configured to transmit the digital video 250 signal to display device 110). 
burst the active pixel data to display device 110 over the communications path 280 at a faster data transmission rate than the refresh rate of video signals 516 (paragraph [0083]).
Wyatt does not specifically disclose burst data as bulk data.
Vadivelu discloses burst data as bulk data (paragraph [0036], bulk transfers are large bursty communications).
Therefore, to provide a transfer that can use any available bandwidth and can also be delayed until bandwidth is available, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Vadivelu to include burst data as bulk data, see teaching found in Vadivelu, paragraph [0036].
Consider claim 7, Wyatt discloses a sink device (paragraph [0031], Fig. 2A, display device 110), comprising: 
sink memory circuitry including (paragraph [0031], Fig. 2A, local frame buffers 224): 
a frame buffer data storage portion (paragraph [0031], Fig. 2A, local frame buffers 224); and 
a burst data storage portion (paragraph [0031], Fig. 2A, local frame buffers 224); 
sink receiver circuitry (paragraph [0065], Fig. 2A, TCON 210 receives video signals from GPU 240) coupleable to source transmitter circuitry via a high-bandwidth communications link (paragraphs [0029], [0042], Fig. 2A, communications path 280 includes an embedded Display Port (eDP) for high bandwidth data transmission) (paragraph [0030], Fig. 2A, GPU 240 is configured to generate a digital video signal and transmit the digital video signal to display device 110 via a digital video interface such as DisplayPort (DP) interface); and 
(paragraph [0065], Fig. 2A, TCON 210) coupled to the sink memory circuitry (paragraph [0068], Fig. 2A, TCON 210 drives the LCD device 216 with video signals generated by SRC 220 based on pixel data stored in local frame buffers 224), the sink control circuitry to, responsive to receipt of a first data transport unit (DTU) having a header portion and a data portion, the header portion including data indicative of an ENABLED panel self-refresh (PSR) mode (paragraph [0055], Fig. 2D, secondary data packet 260 (inserted into digital video signal 250, paragraph [0054], Fig. 2C) may include a header and data indicating that the display device 110 should enter panel self-refresh mode): 
store data representative of a current image in the frame buffer data storage portion of the sink memory circuitry (paragraph [0068], caching consecutive frames of video in local frame buffers 224); 
display the stored image data contemporaneous with the ENABLED PSR mode (paragraph [0041], generate the video signals for display on LCD device 216); and
store burst data received from the source transmitter circuitry in the bulk data storage portion of sink memory circuity (paragraph [0068], caching consecutive frames of video in local frame buffers 224).
Wyatt further discloses that for each frame of video, GPU 240 may burst the active pixel data to display device 110 over the communications path 280 at a faster data transmission rate than the refresh rate of video signals 516 (paragraph [0083]).
Wyatt does not specifically disclose burst data as bulk data.
Vadivelu discloses burst data as bulk data (paragraph [0036], bulk transfers are large bursty communications).

Consider claim 12, Wyatt discloses an electronic device (paragraph [0026], Figs. 1, 2A, computer system 100), comprising: 
a source device (paragraph [0029], Fig. 2A, processing subsystem 112) that includes source control circuitry (paragraph [0030], Fig. 2A, GPU 240 is configured to generate a digital video signal) having DisplayPort (DP) interface (paragraphs [0029], [0042], Fig. 2A, communications path 280 includes an embedded Display Port (eDP)); 
a sink device (paragraph [0031], Fig. 2A, display device 110) that includes sink control circuitry (paragraph [0065], Fig. 2A, TCON 210) having a DP interface (paragraphs [0029], [0042], Fig. 2A, communications path 280 includes an embedded Display Port (eDP)), the sink device coupled to the source device via a DP communications link (paragraph [0032], Fig. 2A, display device 110 drives LCD device 216 based on the video signals received from parallel processing subsystem 112 over communications path 280); 
wherein, the source control circuitry to: generate burst data (paragraph [0083], GPU 240 may burst the active pixel data to display device 110 over the communications path 280); 
generate a first data transfer unit (DTU) having a header portion and a data portion, the header portion including data indicative of an ENABLED Panel Self-Refresh (PSR) mode (paragraph [0055], Fig. 2D, secondary data packet 260 (inserted into digital video signal 250, paragraph [0054], Fig. 2C) may include a header and data indicating that the display device 110 should enter panel self-refresh mode); 
maintain source transmitter circuitry, sink receiver circuitry and the DP communications link in an active state contemporaneous with the ENABLED PSR mode (paragraph [0068], while in the self-refresh state 440, display device 110 may monitor communications path 280 to detect a request from GPU 240 to exit the panel self-refresh mode); 
communicate the first DTU to the sink device via the DP communications link (paragraph [0083], GPU 240 may burst the active pixel data to display device 110 over the communications path 280);
communicate one or more second DTUs to the sink device, each of the one or more second DTUs including a header portion that includes information that identifies the respective second DTU as containing at least a portion of the burst data and an indicator that the burst data included in the respective DTU represents non-display data (paragraph [0034], after receiving the message to enter the panel self-refresh mode, display device 110 caches the next frame of pixel data received over communications path 280 in local frame buffers 224 and paragraph [0051], secondary data packets may include an audio data packet); 
wherein, the sink device includes circuitry to: receive the first DTU; enter a Panel Self-Refresh (PSR) mode (paragraph [0055], Fig. 2D, secondary data packet 260 (inserted into digital video signal 250, paragraph [0054], Fig. 2C) may include data indicating that the display device 110 should enter panel self-refresh mode) to cause a display of data stored in frame buffer memory circuitry local to the sink device (paragraph [0068], caching consecutive frames of video in local frame buffers 224); 
burst data contained in the data portion of each of the one or more second DTUs in sink memory circuitry (paragraph [0068], caching consecutive frames of video in local frame buffers 224).
Wyatt further discloses that for each frame of video, GPU 240 may burst the active pixel data to display device 110 over the communications path 280 at a faster data transmission rate than the refresh rate of video signals 516 (paragraph [0083]).
Wyatt does not specifically disclose burst data as bulk data.
Vadivelu discloses burst data as bulk data (paragraph [0036], bulk transfers are large bursty communications).
Therefore, to provide a transfer that can use any available bandwidth and can also be delayed until bandwidth is available, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Vadivelu to include burst data as bulk data, see teaching found in Vadivelu, paragraph [0036].
Consider claim 24, Wyatt discloses a non-transitory storage device that includes instructions (paragraph [0109], computer-readable storage media carrying instructions) that, when executed by source control circuitry (paragraph [0030], Fig. 2A, GPU 240 is configured to generate a digital video signal), causes the source control circuitry to: 
cause a storage of burst data in the source memory circuitry (paragraph [0030], Fig. 2A, GPU 240 stores the frame of pixel data in frame buffers 244); 
initiate ENABLING a Panel Self-Refresh (PSR) mode (paragraph [0033], GPU 240 causing display device 110 to enter panel self-refresh mode): 
cause the source transmitter circuit, the sink receiver circuit, and a high-bandwidth communication link between the source transmitter circuit and the to remain in an active state (paragraph [0068], while in the self-refresh state 440, display device 110 may monitor communications path 280 to detect a request from GPU 240 to exit the panel self-refresh mode);
generate a first data transport unit (DTU) having a header portion that includes data indicative of entry to a PSR/DATA TRANSFER mode (paragraph [0055], Fig. 2D, secondary data packet 260 (inserted into digital video signal 250, paragraph [0054], Fig. 2C) may include a header and data indicating that the display device 110 should enter panel self-refresh mode) and a data portion that includes a burst data payload (paragraph [0052], Fig. 2C, packed pixel data at link symbol clock cycles 255(06) through 255(11) of digital video signals 250); and 
cause the source transmitter circuitry to communicate the first DTU to the sink receiver circuitry (paragraph [0030], Figs. 2A, 2C, GPU 240 configured to transmit the digital video 250 signal to display device 110).
Consider claim 29, Wyatt discloses a non-transitory storage device containing instructions (paragraph [0109], computer-readable storage media carrying instructions) that, when executed by sink control circuitry (paragraph [0065], Fig. 2A, TCON 210)  disposed in a sink device (paragraph [0031], Fig. 2A, display device 110), cause the sink control circuitry to: store data representative of a current image in the frame buffer data storage portion of the sink memory circuitry (paragraph [0068], caching consecutive frames of video in local frame buffers 224); 
display the stored image data contemporaneous with the ENABLED PSR mode (paragraph [0041], generate the video signals for display on LCD device 216); and
burst data received from the source transmitter circuitry in the bulk data storage portion of sink memory circuity (paragraph [0068], caching consecutive frames of video in local frame buffers 224).
Wyatt further discloses that for each frame of video, GPU 240 may burst the active pixel data to display device 110 over the communications path 280 at a faster data transmission rate than the refresh rate of video signals 516 (paragraph [0083]).
Wyatt does not specifically disclose burst data as bulk data.
Vadivelu discloses burst data as bulk data (paragraph [0036], bulk transfers are large bursty communications).
Therefore, to provide a transfer that can use any available bandwidth and can also be delayed until bandwidth is available, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Vadivelu to include burst data as bulk data, see teaching found in Vadivelu, paragraph [0036].
Consider claim 2, the combination of Wyatt and Vadivelu discloses the source control circuitry to further: maintain the ENABLED PSR mode for the duration of the transfer of the bulk data from the source memory circuitry to the sink receiver circuity (Wyatt, paragraph [0068], while in the self-refresh state 440, display device 110 may monitor communications path 280 to detect a request from GPU 240 to exit the panel self-refresh mode).
Consider claim 3, the combination of Wyatt and Vadivelu discloses the source control circuitry to further: determine whether to maintain the ENABLED PSR mode responsive to a completion of the transfer of the bulk data from the source memory circuitry to the sink receiver circuitry: responsive to a determination to maintain the ENABLED PSR mode (Wyatt, paragraph [0068], while in the self-refresh state 440, display device 110 may monitor communications path 280 to detect a request from GPU 240 to exit the panel self-refresh mode): 
INACTIVATE the high-bandwidth communications link (paragraph [0071], turning off GPU); and 
cause the source transmitter circuitry to enter a low-power consumption standby mode (paragraph [0068], GPU 240 and communications path 280 may be placed in a low-power sleep state).
Consider claim 4, the combination of Wyatt and Vadivelu discloses the source control circuitry to further: responsive to a determination to DISABLE the PSR mode: cause the source transmitter circuitry to communicate to the sink receiver circuit at least one DTU having a header portion that includes information indicative of the DISABLEMENT of the PSR mode (paragraph [0055], Fig. 2D, secondary data packet 260 (inserted into digital video signal 250, paragraph [0054], Fig. 2C) may include a header and data indicating that the display device 110 should exit panel self-refresh mode); and 
cause the source transmitter circuit to transfer data representative of a new image to the sink device (paragraph [0068], if display device 110 receives a panel self-refresh exit request, then display device 110 transitions to a re-sync state 450 and paragraph [0069], in the re-sync state 450, display device 110 attempts to re-synchronize the video signals generated by GPU 240 with the video signals generated by SRC 220).
Consider claim 6, the combination of Wyatt and Vadivelu discloses wherein the source transmitter circuitry comprises Display Port compliant transmitter circuitry (paragraph [0030], Fig. 2A, GPU 240 is configured to generate a digital video signal and transmit the digital video signal to display device 110 via a digital video interface such as DisplayPort (DP) interface).
Consider claim 8, the combination of Wyatt and Vadivelu discloses the sink control circuitry to further: maintain the ENABLED PSR mode for the duration of the transfer of the bulk data to the sink receiver circuity (Wyatt, paragraph [0068], while in the self-refresh state 440, display device 110 may monitor communications path 280 to detect a request from GPU 240 to exit the panel self-refresh mode).
Consider claim 9, the combination of Wyatt and Vadivelu discloses, the sink receiver circuitry to further: implement at least a portion of the bulk data from the bulk data storage portion of the sink memory circuitry responsive to receipt of at least one implementation frame having a header that includes data indicative of an instruction for the sink device to implement at least a portion of the bulk data (paragraph [0074], GPU 240 may be configured to adjust the refresh rate of the video signals transmitted over communications path 280).
Consider claim 11, the combination of Wyatt and Vadivelu discloses wherein the sink receiver circuitry comprises Display Port compliant receiver circuitry (Wyatt, paragraph [0030], Fig. 2A, GPU 240 is configured to generate a digital video signal and transmit the digital video signal to display device 110 via a digital video interface such as DisplayPort (DP) interface).
Consider claim 13, the combination of Wyatt and Vadivelu discloses wherein the source device comprises a system- on-chip (SoC) (Wyatt, paragraph [0027], parallel processing subsystem 112 may be integrated with other system elements to form a SoC).
(paragraph [0027], parallel processing subsystem 112 incorporates graphics processing unit (GPU)).
Consider claim 15, the combination of Wyatt and Vadivelu discloses wherein the sink device comprises one or more display devices (paragraph [0031], Fig. 2A, display device 110).
Consider claim 18, the combination of Wyatt and Vadivelu discloses wherein the first DTU comprises an extended DisplayPort (eDP) frame (paragraphs [0029], [0042], Fig. 2A, communications path 280 includes an embedded Display Port (eDP)) that includes: a first data field in the header data, the first data field including data indicative of the ENABLED PSR mode (paragraph [0055], Fig. 2D, secondary data packet 260 (inserted into digital video signal 250, paragraph [0054], Fig. 2C) may include a header and data indicating that the display device 110 should enter panel self-refresh mode).
Consider claim 19, Wyatt does not specifically disclose wherein the first data field comprises a 5-bit data field.
Vadivelu discloses wherein the first data field comprises a 5-bit data field (paragraph [0088], Fig. 16, transaction layer 1605 assembles packet header/payload 1606. Format for current packet headers/payloads may be found in the PCIe specification at the PCIe specification website. As known in the art, PCIe specification provides for a 5-bit data field).
Therefore, to be PCIe specification compliant, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Vadivelu wherein the first data field comprises a 5-bit data field.

Vadivelu discloses wherein the eDP frame further includes: a second data field in the header data, the first data field including data indicative of a bulk data type (paragraph [0088], Fig. 16, transaction layer 1605 assembles packet header/payload 1606. Format for current packet headers/payloads may be found in the PCIe specification at the PCIe specification website. As known in the art, PCIe specification provides for a 5-bit data field).
Therefore, to be PCIe specification compliant, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Vadivelu wherein the eDP frame further includes: a second data field in the header data, the first data field including data indicative of a bulk data type.
Consider claim 21, Wyatt does not specifically disclose wherein the second data field comprises a 5-bit 5 data field.
Vadivelu discloses wherein the second data field comprises a 5-bit 5 data field (paragraph [0088], Fig. 16, transaction layer 1605 assembles packet header/payload 1606. Format for current packet headers/payloads may be found in the PCIe specification at the PCIe specification website. As known in the art, PCIe specification provides for a 5-bit data field).
Therefore, to be PCIe specification compliant, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Vadivelu wherein the second data field comprises a 5-bit 5 data field.
(Wyatt, paragraph [0034], after receiving the message to enter the panel self-refresh mode, display device 110 caches the next frame of pixel data received over communications path 280 in local frame buffers 224 and paragraph [0051], secondary data packets may include an audio data packet).
Consider claim 23, Wyatt does not specifically disclose wherein the first data field comprises a 1-bit data field.
Vadivelu discloses wherein the first data field comprises a 1-bit data field (paragraph [0088], Fig. 16, transaction layer 1605 assembles packet header/payload 1606. Format for current packet headers/payloads may be found in the PCIe specification at the PCIe specification website. As known in the art, PCIe specification provides for a 5-bit data field).
Therefore, to be PCIe specification compliant, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Vadivelu wherein the first data field comprises a 1-bit data field.
Consider claim 25, the combination of Wyatt and Vadivelu discloses wherein the instructions further cause the source control circuitry to: maintain the ENABLED PSR mode for the duration of the transfer of the bulk data from the source memory circuitry to the sink receiver circuity (Wyatt, paragraph [0068], while in the self-refresh state 440, display device 110 may monitor communications path 280 to detect a request from GPU 240 to exit the panel self-refresh mode). 
(Wyatt, paragraph [0068], while in the self-refresh state 440, display device 110 may monitor communications path 280 to detect a request from GPU 240 to exit the panel self-refresh mode): 
INACTIVATE the high-bandwidth communications link (paragraph [0071], turning off GPU); and 
cause the source transmitter circuitry to enter a low-power consumption standby mode (paragraph [0068], GPU 240 and communications path 280 may be placed in a low-power sleep state). 
Consider claim 27, the combination of Wyatt and Vadivelu discloses wherein the instructions further cause the source control circuitry to: responsive to a determination to DISABLE the PSR mode: cause the source transmitter circuitry to communicate to the sink receiver circuit at least one DTU having a header portion that includes information indicative of the DISABLEMENT of the PSR mode (paragraph [0055], Fig. 2D, secondary data packet 260 (inserted into digital video signal 250, paragraph [0054], Fig. 2C) may include a header and data indicating that the display device 110 should exit panel self-refresh mode); and 
cause the source transmitter circuit to transfer data representative of a new image to the sink device (paragraph [0068], if display device 110 receives a panel self-refresh exit request, then display device 110 transitions to a re-sync state 450 and paragraph [0069], in the re-sync state 450, display device 110 attempts to re-synchronize the video signals generated by GPU 240 with the video signals generated by SRC 220).
Consider claim 30, the combination of Wyatt and Vadivelu discloses wherein the instructions further cause the sink control circuitry to: maintain the ENABLED PSR mode for the duration of the transfer of the bulk data to the sink receiver circuity (Wyatt, paragraph [0068], while in the self-refresh state 440, display device 110 may monitor communications path 280 to detect a request from GPU 240 to exit the panel self-refresh mode).

Claims 5, 10, 16, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wyatt and Vadivelu in view of Zhuang et al. (Pub. No.: US 2017/0287391).
Consider claim 5, the combination of Wyatt and Vadivelu discloses secondary data packets may include link configuration information (Wyatt, paragraph [0051]).
The combination of Wyatt and Vadivelu does not specifically disclose wherein the at least a portion of the bulk data comprises OLED display degradation modelling data generated by the source device.
Zhuang discloses wherein the at least a portion of the bulk data comprises OLED display degradation modelling data generated by the source device (paragraph [0034], Fig. 5, predetermined device decay models for each type of OLED and relates the amount of OLED aging to the level of compensation for the OLED).
Therefore, in order to adjusts the intensity of each OLED of each compensated pixel, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Zhuang wherein the at least a portion of the bulk 
Consider claim 10, the combination of Wyatt and Vadivelu discloses secondary data packets may include link configuration information (Wyatt, paragraph [0051]).
The combination of Wyatt and Vadivelu does not specifically disclose wherein the at least a portion of the bulk data comprises OLED display degradation modelling data generated by the source device.
Zhuang discloses wherein the at least a portion of the bulk data comprises OLED display degradation modelling data generated by the source device (paragraph [0034], Fig. 5, predetermined device decay models for each type of OLED and relates the amount of OLED aging to the level of compensation for the OLED).
Therefore, in order to adjusts the intensity of each OLED of each compensated pixel, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Zhuang wherein the at least a portion of the bulk data comprises OLED display degradation modelling data generated by the source device, see teaching found in Zhuang, paragraph [0034].
Consider claim 16, the combination of Wyatt and Vadivelu does not specifically disclose wherein the one or more display devices comprise an organic light emitting diode (OLED) display device.
Zhuang discloses wherein the one or more display devices comprise an organic light emitting diode (OLED) display device (paragraph [0011], OLED display).
Therefore, to adjusts the intensity of each OLED of each compensated pixel, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied 
Consider claim 17, the combination of Wyatt and Vadivelu does not specifically disclose wherein the bulk data comprises OLED compensation data generated by the SoC source device.
Zhuang discloses wherein the bulk data comprises OLED compensation data generated by the SoC source device (paragraph [0034], Fig. 5, predetermined device decay models for each type of OLED and relates the amount of OLED aging to the level of compensation for the OLED).
Therefore, to adjusts the intensity of each OLED of each compensated pixel, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Zhuang wherein the bulk data comprises OLED compensation data generated by the SoC source device, see teaching found in Zhuang, paragraph [0034].
Consider claim 28, the combination of Wyatt and Vadivelu does not specifically disclose wherein the instructions further cause the source control circuitry to: generate bulk data that includes OLED display compensation data.
Zhuang discloses wherein the instructions further cause the source control circuitry to: generate bulk data that includes OLED display compensation data (paragraph [0034], Fig. 5, predetermined device decay models for each type of OLED and relates the amount of OLED aging to the level of compensation for the OLED).
Therefore, to adjusts the intensity of each OLED of each compensated pixel, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Uni 2627